


115 HRES 643 IH: Amending the Rules of the House of Representatives to observe a moment of silence in the House on the first legislative day of each month for those killed or wounded in the United States engagement in Afghanistan.
U.S. House of Representatives
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 643
IN THE HOUSE OF REPRESENTATIVES

December 4, 2017
Mr. Jones (for himself and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to observe a moment of silence in the House on the first legislative day of each month for those killed or wounded in the United States engagement in Afghanistan.

 
That rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause:  7.  (a)On the first legislative day of each month on which there is a record vote on any bill or joint resolution, immediately after that vote, a moment of silence shall be observed on behalf of those killed or wounded (as well as their families) in the current United States engagement in Afghanistan. 
(b)The moment of silence shall be led by the Speaker of the House, except when granted a leave of absence from the House..  